OPINION
AMBRO, Circuit Judge.
In this criminal case, the District Court applied United States Sentencing Guideline § 5C1.2 to depart downward from the statutory minimum sentence of 120 months imprisonment. The Court sentenced Junior Jose Moquette to 78 months, within the adjusted Guideline range of 70 to 87 months.
On appeal, Moquette “raises no legal question with respect to the downward departure of his sentence but challenges only the extent of the district court’s exercise of discretion.” United States v. Khalil, 132 F.3d 897, 898 (3d Cir.1997). We do not have jurisdiction to review this discretionary decision. See id.
The appeal is therefore dismissed for lack of jurisdiction.